Citation Nr: 0726097	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  99-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthralgias and 
muscle and joint pains, claimed as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
chronic lumbar strain with degenerative changes L5-S1, from 
July 28, 1992, through July 15, 1996.

4.  Entitlement to a rating in excess of 20 percent for 
chronic lumbar strain with degenerative changes L5-S1, from 
July 16, 1996.

5.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia.

6.  Entitlement to a compensable rating for anemia with 
chronic fatigue.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to July 1992, and served in Southwest Asia, in the 
Persian Gulf War, from October 1990 to March 1991.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims 
folder was subsequently transferred to the Reno, Nevada, RO.

Service connection for anemia with chronic fatigue, chronic 
lumbar strain, and a hiatal hernia was granted in a July 1998 
rating decision; a noncompensable rating was assigned for the 
anemia, and 10 percent ratings were assigned for both chronic 
lumbar strain and hiatal hernia.  The veteran appealed these 
initial ratings.  By June 2000 rating decision, the RO 
increased the rating for the veteran's chronic lumbar strain 
to 20 percent, effective July 16, 1996.  In December 2000, 
the Board remanded the case for additional development.  



FINDINGS OF FACT

1.  It is not shown that the veteran has objective 
indications of a chronic undiagnosed illness manifested by 
arthralgias and muscle and joint pains.

2.  A chronic acquired psychiatric disability was not 
manifested in service; the veteran is not shown to have PTSD; 
and it is not shown that any current acquired psychiatric 
disability is related to the veteran's service.

3.  Prior to July 16, 1996, the veteran's low back disability 
was manifested by no more than lumbosacral strain with 
characteristic pain on motion; moderate limitation of motion, 
moderate disc disease with recurring attacks, or muscle spasm 
on extreme forward bending with loss of lateral spine motion, 
unilateral, in standing position were not shown.

4.  From July 16, 1996, to February 8, 2005, the veteran's 
low back disability was manifested by complaints of pain and 
objective evidence of muscle spasm; there was no credible 
evidence of severe limitation of motion of the lumbar spine, 
and no credible evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; neurologic 
manifestations were not demonstrated at any time.

5.  VA examination on February 9, 2005, noted forward flexion 
of the lumbosacral spine limited to 30 degrees; ankylosis or 
neurologic manifestations were not noted.

6.  From April 27, 2001, the veteran's hiatal hernia is 
reasonably shown to have been manifested by persistent 
recurrent epigastric distress with pyrosis, regurgitation, 
and chest pain, and productive of considerable impairment of 
health.

7.  Anemia has essentially been asymptomatic and without 
associated characteristic achlorhydria or levels of 
Hemoglobin 10 gm/100 ml or less with associated findings such 
as weakness, easy fatigability or headaches.


CONCLUSIONS OF LAW

1.  Service connection for arthralgias and muscle and joint 
pains as due to undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

2.  Service connection for a psychiatric disability to 
include PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
4.127 (2006).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's low back disability prior to July 16, 1996.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002). 

4.  A rating in excess of 20 percent is not warranted for the 
veteran's low back disability from July 16, 1996, to February 
8, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Code 5237 (2006).

5.  From February 9, 2005, a 40 percent rating is warranted 
for the veteran's low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §  4.71a, Code 5293 
(2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Codes 5235-5243 (2006).

6.  From April 27, 2001, a 30 percent rating is warranted for 
hiatal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.114, Code 7346 (2006).

7.  A compensable rating is not warranted for anemia with 
chronic fatigue.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.20, 4.117, Code 7700 (prior to and following 
amendment effective October 23, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in April 2001, November 2003, and May 2004 explained what the 
evidence needed to show to substantiate the claims.  They 
also explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The July 1998 
and June 2000 rating decisions, an April 1999 statement of 
the case (SOC) and subsequent supplemental SOCs provided the 
text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  
Significantly, the SOC properly provided notice on the 
downstream issue of an increased initial rating.

While it was not possible for complete VCAA notice to be 
given prior to the rating on appeal (which predated the 
enactment of the VCAA by a number of years), the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claims were thereafter readjudicated.  See 
August 2005 supplemental SOC.  The veteran is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with VA medical 
evidence.  He has not identified any additional evidence 
pertinent to these claims.  He was provided multiple VA 
examinations.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Arthralgias, Muscle/Joint Pains (Undiagnosed Illness)

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests. Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a)(2)(i). To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Regarding the veteran's complaints of joint and muscle pain, 
there have been neither findings of "signs" nor any evidence 
of "non-medical indicators that are capable of independent 
verification" showing that the veteran has a chronic 
disability manifested by muscle or joint pains. 

On VA examination in October 1997, the veteran reported 
aching hands.  On examination, there was no objective 
abnormality of either hand; no swelling, nodularity, or 
redness was present, and there was full range of motion of 
the digits of both hands.  The diagnosis was hand 
arthralgias, per patient's history.  

On VA examination in April 2001, the veteran reported a 
history of arthralgia of the elbows, wrists, hands, and knees 
beginning in 1990 or 1991.  He reported ongoing daily pains 
and stiffness in the joints.  X-rays of the elbows, wrists, 
hands, and knees were normal.  Examination showed normal 
ranges of motion of these joints, with some tenderness to 
deep palpation of the joints noted.  The impression was 
arthralgias and joint pain, most likely due to mild 
obstructive sleep apnea with moderate oxygen desaturation.

On VA examination in February 2005, the examiner noted the 
veteran had full ranges of motion of the fingers, wrists, 
elbows, shoulders, hips, knees, ankles, and toes bilaterally.  
There was no fatigability or reduction in ranges of motion 
with repetitive motions.  The veteran reported pain in 
virtually all his muscle groups when palpated.  Imaging and 
laboratory studies were normal.  The examiner noted that the 
veteran's symptoms were subjective, and diagnosed medically 
unexplained physical symptoms including joint pains and 
muscle pains.

While the veteran argues that he has disability manifested by 
arthralgias/joint pain  related to events in service, to 
include environmental hazards of the Persian Gulf, the 
evidence for this is entirely subjective.  Without any 
objective signs of the disability claimed the requirements 
for application of the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not met.  The service 
medical records show occasional complaints related to joint 
pains, with no objective findings.  The veteran specifically 
denied symptoms of joint pains on the July 1992 service 
separation examination, when all body systems were found to 
be normal.  While the veteran's subjective complaints have 
been noted postservice, no objective signs of this claimed 
disability have been found on examination.  Significantly, 
with competent (medical) evidence of current disability, 
there is no valid claim of service connection. 

Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

Psychological testing in April 1994 suggested depression, 
anxiety, and somatization.  On VA psychiatric evaluation in 
September 1994, major depression, single episode, 
unremitting; and PTSD were diagnosed.  A November 1994 
treatment record noted major depression, single episode.  A 
March 1997 VA psychiatric examination noted a diagnosis of 
fatigue, etiology unknown.  An August 1998 treatment record 
noted major depression, in remission, and rule out PTSD.  
Psychological report dated in February 1999 resulted in an 
impression of major depressive disorder.  August 2000 and 
December 2000 treatment records noted the veteran was being 
followed for adjustment disorder with depressed mood.  In 
March 2001, a diagnosis of somatization disorder, schizoid 
traits was noted.  VA psychiatric examination in April 2001 
noted that the veteran fulfilled the diagnostic criteria for 
major depression, but did not fulfill the complete criteria 
for a diagnosis of PTSD.  An August 2002 treatment record 
noted that the overall picture warranted a change of 
diagnosis to somatization disorder.  

On VA psychiatric examination in February 2005, the veteran 
noted that during his Gulf War service he served as a supply 
specialist and was involved in dangerous convoys and 
witnessed explosions.  The examiner noted that his overall 
level of wartime traumatic stress exposure was low.  The 
veteran reported that he returned to Iraq as a civilian 
employee in 2004, installing armor plating and air-
conditioning on military transportation vehicles.  On 
examination, the veteran was neatly dressed and well-groomed.  
He did not suffer from any impairment of thought processing 
or communication.  He was fully oriented and suffered from no 
clinically significant memory loss or impairment.  he 
occasionally suffered from anxiety attacks.  The veteran 
rated his mood as 5 on a scale of 1 to 10.  He reported that 
he had trouble sleeping and often had memories of the Gulf 
War.  He stated that he was sensitive to noises and flashes 
of light.  The examiner reviewed the claims folder in 
conjunction with the examination, and stated that:

It is reasonable to conclude that this veteran 
has been clinically depressed from time to 
time.  This is one of his more consistent 
diagnoses.  I do not think he currently meets 
criteria for Major Depressive disorder.  
Psychological testing results, a lack of 
psychological mindedness, numerous subjective 
medical problems, and clinical opinion strongly 
suggest a Somatization disorder.  The case for 
PTSD, at least PTSD due to his active duty 
service during the Gulf War, is inconsistent 
and unconvincing.  He may well have significant 
cumulative symptoms of PTSD, but these have yet 
to meet full clinical criteria....

Somatization disorder is a chronic, fluctuating 
disorder that rarely remits completely.  It is 
often associated with Major Depressive 
disorder....It is unlikely that his Axis I 
condition was brought about by service in the 
Gulf War.  However, this veteran's stress is 
likely to be expressed through physical 
symptoms and it does appear that his civilian 
exposure to stress in the Iraq War resulted in 
physical symptoms sufficient to warrant medical 
evacuation to Germany. 

The evidence of record does not show that the veteran has 
PTSD.  The only diagnosis of PTSD of record is in a September 
1994 VA examination report.  None of the veteran's VA 
psychiatric providers or other treating mental health 
professionals of record have diagnosed PTSD, and the April 
2001 and February 2005 VA examiners specifically found that 
the veteran did not meet the criteria for PTSD.  In the 
absence of proof of current disability, there can be no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As the preponderance of the evidence is 
clearly against a finding that the veteran has PTSD, service 
connection for PTSD is not warranted.  See 38 C.F.R. § 
3.304(f).

Regarding other psychiatric disability, while diagnoses of 
somatization disorder and major depression are of record, 
these diagnoses have not been directly linked to the 
veteran's period of service.  Notably, it was exposure to 
stress postservice (as a civilian in Iraq) that required his 
evacuation to Germany.  None of the VA treatment records or 
psychiatric examinations found that any chronic acquired 
psychiatric disorder became manifest in service, and the 
service medical records do not show otherwise.  The February 
2005 VA examiner specifically concluded that it was 
"unlikely" that the veteran's somatization disorder was 
brought about by service in the Gulf War.  There is no 
competent evidence to the contrary.  Consequently, there is 
no basis for a finding that any acquired psychiatric 
disability is related to service.  

As it is not shown that the veteran has PTSD, or that an 
acquired psychiatric disorder other than PTSD became manifest 
in (or is related to) service, service connection for a 
psychiatric disorder to include PTSD is not warranted.




III.  Increased Ratings Claims

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In claim disagreeing 
with the initial ratings assigned following a grant of 
service connection, as here, separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Low Back

The July 1998 rating decision on appeal granted service 
connection for chronic lumbar strain with degenerative 
changes L5-S1.  A 10 percent rating was granted from July 28, 
1992.  The veteran disagreed with that rating.  A June 2000 
rating decision increased the rating to 20 percent, effective 
from July 16, 1996.  The Board must now consider the proper 
ratings since July 1992.

Prior to July 16, 1996

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  The revisions do not apply to the rating for 
the period prior to July 16, 1996.  

The 10 percent rating assigned was under Code 5295 (for 
lumbosacral strain), which provides a 10 percent rating where 
there is characteristic pain on motion.  A 20 percent rating 
is available for lumbosacral strain where there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is available for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71, as in effect prior to September 23, 2002.

Alternative rating criteria are available under Code 5292 for 
limitation of motion of the lumbar spine and Code 5293 for 
intervertebral disc syndrome.  Under Code 5292, a 20 percent 
rating is available for moderate limitation of lumbar motion 
and a 40 percent rating is warranted for severe limitation of 
lumbar motion.  Under Code 5293, a 20 percent rating is 
available for moderate disc disease with recurring attacks; a 
40 percent rating is available for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating is available for pronounced disease, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71, prior to September 23, 2002.

The evidence of record does not establish that the veteran is 
entitled to a rating in excess of 10 percent under any of the 
above codes prior to July 16, 1996.  

A VA examination in August 1994 noted lower back pain, with 
no radiation to the lower extremities.  Examination showed 
forward flexion of the lumbar spine to 75 degrees; extension 
to 15 degrees; right lateroflexion to 20 degrees; left 
lateroflexion to 25 degrees; rotation to the right to 30 
degrees; and rotation to the left to 15 degrees.  There was 
mild paravertebral muscle spasm, but no fixed deformities or 
postural abnormalities.  There was minimal pain on motion.  
X-rays showed minimal degenerative changes involving the 
lumbar spine.  

A March 1995 treatment record noted complaints of back pain 
for the past three days.  Examination showed tenderness over 
the lumbosacral spine, but there was full range of motion of 
the lumbosacral spine.

The objective findings of record during this time frame show 
at most restriction of flexion to 75 degrees.  Muscle spasm 
was shown, but no loss of lateral spine motion, unilateral in 
standing position.  Thus, a rating in excess of 10 percent 
under Code 5295 is not warranted.  More than mild limitation 
of motion is not objectively shown, precluding a rating in 
excess of 10 percent under Code 5292.  No neurological/disc 
component was shown to the veteran's low back disability, 
precluding a higher rating under Code 5293.  

Other potentially applicable codes for rating low back 
disability were considered; however, given that neither 
ankylosis nor vertebral fracture is shown, such codes do not 
apply.  See 38 C.F.R. § 4.71, Codes 5285, 5286 and 5289.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran had functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).  The minimal pain shown on motion in the 
August 1994 VA examination is adequately accounted for by the 
10 percent rating assigned for this period of time.

From July 16, 1996

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).

The relevant amended criteria are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, 100; Unfavorable 
ankylosis of the entire thoracolumbar spine, 50; Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, 40; Forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 30; 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 20.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. Id. Note 2 provides 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees. Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

VA examination in October 1997 noted no objective abnormality 
of the lower back.  There was no obvious muscle spasm or 
curvature.  The veteran complained of tenderness to palpation 
of the lumbar area.  Flexion was to 50 degrees; extension was 
to 25 degrees; and lateral motion was to 40 degrees 
bilaterally.  Straight leg raising was negative bilaterally.  
Neurological examination was grossly intact.  

VA examination in April 2000 found flexion to 85 degrees; 
extension to 10 degrees; right lateral flexion to 20 degrees; 
left lateral flexion to 10 degrees; rotation to the right to 
15 degrees; and rotation to the left to 10 degrees.  The 
examiner stated on acute flare-ups of pain there would be 
probably 25 percent less range of motion of the lumbar spine.  
There was no fixed deformity of the spine.  Moderate 
paravertebral muscle spasm was shown.  There was no 
neurological abnormality involving the lumbar spine.  X-rays 
and MRI were normal.  The impression was chronic lumbosacral 
strain with recurrent acute exacerbations.  Degenerative 
changes at L5-S1 not found at present.

VA examination in April 2001 showed flexion to 90 degrees, 
with pain starting at 70 degrees; extension to 30 degrees, 
with pain starting at 20 degrees; lateral flexion to 30 
degrees with pain starting at 20 degrees bilaterally; and 
rotation to 35 degrees with pain starting at 20 degrees 
bilaterally.  Straight leg raising was negative bilaterally.  
There was no gait abnormality, and the veteran could walk on 
his heels and toes without difficulty.

VA examination on February 9, 2005, found that the veteran 
had not missed any work due to his back problems even though 
his employment involved lifting and repetitive motion.  He 
walked unaided and used no braces.  The examiner stated that 
the veteran "has his back pain and he works through it and 
with it."  On examination, forward flexion was to 30 
degrees; extension to 10 degrees; left lateral flexion to 15 
degrees; right lateral flexion to 10 degrees; left lateral 
rotation to 15 degrees; and right lateral rotation to 20 
degrees.  All ranges of motion were painful throughout the 
range, however no degrees of motion were lost on repetitive 
motion, and fatigue and weakness were not demonstrated.  
Neurologic examination was normal.  The veteran had a normal 
gait.  Sensory examination was normal, and reflexes were 
normal in the lower extremities.

On review, the Board finds that the veteran's low back 
symptomatology does not warrant an evaluation higher than 20 
percent under either the former or the current criteria prior 
to February 9, 2005.  

The ranges of flexion of 90 degrees (April 2001), 85 degrees 
(April 2000), and 50 degrees (October 1997) do not reflect 
severe limitation of motion of the lumbar spine (under the 
former criteria).  The medical evidence of record also doe 
not show that the veteran's lumbar spine disability was 
manifested by severe symptomatology such as listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
a rating higher than 20 percent Codes 5292 and 5295was not 
warranted under.

With regard to DeLuca considerations, the April 2000 examiner 
stated that there was probably 25 percent less range of 
motion of the lumbar spine on acute flare-ups.  however, even 
taking 25 percent off the measured flexion of 90 degrees 
would not be tantamount to a showing of severe limitation of 
flexion.  Thus, the Board concludes that the 20 percent 
rating for the service-connected mechanical low back pain 
adequately portrayed any functional impairment, pain, and 
weakness the veteran experienced.  See DeLuca, supra, see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders ratings is not indicated 
since there is no evidence of vertebral fracture (Code 5285) 
or ankylosis (Code 5289). 38 C.F.R. § 4.71a (2002).

The Board also finds that a higher evaluation was not 
warranted under the current criteria prior to February 9, 
2005.  There was no credible evidence of forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  Also, 
there was no evidence of favorable ankylosis of the entire 
thoracolumbar spine.

The Board also notes that the provisions of Code 5293, which 
pertain to intervertebral disc syndrome, were revised 
effective September 23, 2002 (and the code was renumbered to 
Code 5243) as of September 26, 2003. However, because the 
veteran's low back disability is not manifested by 
neurological pathology, and no incapacitating episodes are 
shown, Codes 5243 and 5293 are of no benefit.

February 9, 2005, VA examination found limitation of lumbar 
flexion to 30 degrees.  While the examiner noted out that the 
veteran seemed to have little trouble fulfilling the physical 
demands of his employment, and in fact did not miss any work 
due to his back condition, this VA documented restriction of 
flexion warrants a 40 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (38 C.F.R. 
§ 4.71a), effective from February 9, 2005 (See Fenderson, 
supra).

There is no basis for a rating in excess of 40 percent as 
neither ankylosis nor any neurologic manifestation of low 
back disability is demonstrated.

Hiatal Hernia

This appeal is from the initial 10 percent rating assigned 
with the grant of service connection, effective from July 
1992.  

The current 10 percent disability rating for hiatal hernia is 
pursuant to 38 C.F.R. § 4.114, Code 7346, which provides a 10 
percent rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. 

Significantly, an upper GI in October 1997 was normal, and VA 
examination that month noted episodes of right upper quadrant 
pain of undetermined etiology.  

On VA examination in April 2000, the veteran reported flare-
ups of pyrosis with epigastric abdominal pain two to three 
times per week.  He used Zantac and antacids as needed; 
sometimes they provided relief and sometimes they did not.  
Upper gastrointestinal series showed small sliding hiatal 
hernia.  

On VA examination on April 27, 2001, the veteran reported 
vomiting once or twice per week.  He also reported diarrhea 
at least twice per week along with constipation.  He denied 
hematemesis or melena.  He stated that his abdominal pain was 
almost constant.  He had been gaining weight, but was using 
Slimfast in an attempt to lose weight.

A November 2003 treatment record noted complaints of 
substernal burning with occasional sensation of food catching 
in the xiphoid.  The veteran reported that he had experienced 
some nausea and vomiting but had actually been gaining 
weight.  Abdominal examination was unremarkable.

On VA examination in February 2005, the examiner reviewed the 
claims folder in conjunction with the examination.  The 
veteran reported pyrosis sometimes daily, but at least 
several days each week.  The examiner stated that the veteran 
had experienced radiation of discomfort into the substernal 
and left arm areas, and had been medevaced from Iraq to 
Germany in 2004 to rule out a myocardial infarction; his 
substernal chest pain was due to his hiatal hernia.  The 
impression was hiatal hernia with record documenting 
recurrent epigastric distress with pyrosis and regurgitation 
and accompanied with substernal and arm pain productive of 
considerable impairment to the veteran's health.

Prior to April 2001 above-listed symptoms for a 30 percent 
rating for hiatal hernia clearly were not shown.  However, 
from April 27, 2001, the veteran's hiatal hernia disability 
picture more closely approximates the criteria for a 30 
percent rating.  He has had increasing symptoms, and the most 
current VA examination, in February 2005, noted his reports 
of persistent pyrosis along with substernal pain.  The 
examiner specifically observed there was considerable 
impairment of health due to hiatal hernia symptoms.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that a 30 percent rating is warranted from April 
27, 2001.  Notably, symptoms warranting the next higher (and 
maximum) 60 percent rating are not shown.  The medical 
records do not show episodes of material weight loss, 
hematemesis (bloody stools) or melena (black tarry stools).  
There is no indication that the veteran's condition is 
productive of severe impairment of health. 

Anemia with Chronic Fatigue

The July 1998 rating decision on appeal granted service 
connection for anemia with chronic fatigue.  A noncompensable 
rating was assigned from July 1992.  The veteran has 
disagreed with that rating.

During the course of the veteran's appeal the diagnostic 
criteria pertaining to hemic and lymphatic systems were 
revised.  Under Code 7700 (for pernicious anemia) as in 
effect prior to October 23, 1995, a 100 percent evaluation is 
assigned for an acute, rapidly progressive anemia without 
remission, or with few or brief remissions.  A 70 percent 
disabling is assigned for chronic anemia, following acute 
attacks; severe, with characteristic marked departures from 
normal blood count, with severe impairment of health and 
pronounced asthenia.  A 60 percent disability evaluation is 
assigned for anemia that is chronic, following acute attacks 
with characteristic definite departures from normal blood 
count, with impairment of health and severe asthenia.  A 30 
percent evaluation is assigned for incipient pernicious 
anemia with characteristic achlorhydria and changes in blood 
count.  38 C.F.R. § 4.117, Diagnostic Code 7700 (1995)..  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under the revised Code 7700, anemia, hypochromic-microcytic 
and megaloblastic, such as iron- deficiency and pernicious 
anemia, effective October 23, 1995, a 100 percent evaluation 
is warranted for Hemoglobin 5 gm/100 ml or less, with 
findings such as high output, congestive heart failure or 
dyspnea at rest.  A 70 percent disability evaluation is 
warranted for Hemoglobin 7 gm/100 ml or less, with findings 
such as dyspnea on mild exertion, cardiomegaly, tachycardia 
(100 to 120 beats per minute) or syncope (three episodes in 
the last six months).  A 30 percent disability evaluation is 
warranted for Hemoglobin 8 gm/100 ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 10 percent 
evaluation is warranted for Hemoglobin 10 gm/100 ml or less 
with findings such as weakness, easy fatigability or 
headaches. Id.  A noncompensable evaluation is warranted for 
Hemoglobin 10 gm/100 ml or less, asymptomatic. The provisions 
of 38 C.F.R. § 4.117 provide that complications of pernicious 
anemia, such as dementia or peripheral neuropathy are to be 
evaluated separately.  38 C.F.R. § 4.117, Diagnostic Code 
7700 (2006).

On VA examination in October 1997, cbc showed a decrease in 
the hemoglobin to 13.8 with a normal hematocrit and minimal 
decrease in the white blood count to 4.5.  Platelets were 
normal.  

On VA examination in April 2000, the veteran reported problem 
with chronic fatigue.  CBC was essentially unremarkable 
except for borderline low white count of 2.7.  The impression 
was anemia, not found at present; chronic fatigue, due to 
undiagnosed illness.

VA examination in April 2001 showed hematocrit of 45.5, 
hemoglobin of 13.9, and platelets of 203.  The diagnoses 
noted anemia, resolved, found; and chronic fatigue, most 
likely due to mild obstructive sleep apnea and worsening 
depression, found.

In July 2003, the veteran reported ongoing fatigue symptoms.  

On VA examination in February 2005, cbc values were reported 
as "normal."  Hemoglobin, 14.8; hematocrit, 45.8; and 
platelets, 190.  The veteran had no abnormal bleeding, 
swollen lymph nodes, bruising, ecchmycoses or petechiae.  The 
impression was blood condition, in remission, with normal 
laboratory and physical findings.

A comprehensive review of the record establishes that 
applying the pertinent legal criteria to the facts noted 
above, a compensable rating for anemia is not warranted under 
the either the prior or the revised criteria for any period 
of time under consideration.

Under the prior criteria, other than for slight variations of 
normal blood counts there are no associated findings of 
achlorhydria attributed to the anemia either prior to October 
23, 1995 or subsequently.  Considering the revised criteria, 
the lowest hemoglobin level measurement of record was 13.8 
grams per 100 milliliters.  A compensable rating under 
revised Code 7700 requires hemoglobin level to be 10 grams 
per milliliters or less with such associated symptoms as 
weakness, easy fatigability or headaches.  Such symptoms are 
not been objectively shown by clinical evidence in 
association with anemia.  In this regard, it is noteworthy 
that there is no objective evidence that the veteran 
currently has anemia, and that his current complaints of 
fatigability have been related to possible sleep apnea.  [The 
veteran's claim for service connection for sleep apnea is 
pending at the RO, and is not before the Board.]

The record is absent clinical findings of a chronic anemia 
process that meets or approximates the prior or revised 
criteria for a compensable rating.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against this claim, and 
it must be denied.




ORDER

Service connection for arthralgias and muscle and joint 
pains, claimed as due to an undiagnosed illness, is denied.

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

A rating in excess of 10 percent for chronic lumbar strain 
with degenerative changes L5-S1, from July 28, 1992, through 
July 15, 1996, is denied.

A rating in excess of 20 percent for chronic lumbar strain 
with degenerative changes L5-S1, from July 16, 1996 to 
February 8, 2005, is denied.

A "staged" 40 percent increased rating is granted for 
chronic lumbar strain with degenerative changes L5-S1, 
effective from February 9, 2005, and subject to the 
regulations governing payment of monetary awards.

A "staged" increased rating of 30 percent is granted for 
hiatal hernia, effective from April 27, 2001, and subject to 
the regulations governing payment of monetary awards.

A compensable rating for anemia with chronic fatigue is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


